DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Allowable Subject Matter
Claims 1-11, 14-17, 20-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: United States Patent Application Publication 2015/0348786 to Loiko et al. (hereinafter “Loiko”) appears to be the closest prior art to Applicant’s invention as claimed and disclosed.  Loiko teaches steps (a)-(g) of claim 1 except that Loiko’s polishing process does not expose the first gate electrode (20) as shown in Fig. 8.  Loiko describes in paragraph [0024], lines 17-21: “After planarization, at least a portion of capping layer 22 continues to remain over poly layer 20, which protects control gate stack 24 and provides isolation between control gate stack 24 and the resulting select gate.”  Loiko further describes in paragraph [0033], lines 1-5: “It is noted that the portion of capping layer 22 that remains over poly layer 20 provides isolation between control gate stack 24 and the metal gate stack 58.  Isolation may be improved by leaving capping layer 22 in its entirety over the control gate stack.”  Modifying Loiko such that the second cap insulating film (22) is In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”  Therefore, it is respectfully submitted that one of ordinary skill in the art would not be motivated to modify Loiko to arrive at the invention of claim 1.  Because Loiko’s first gate electrode (20) remains covered by the second cap insulating film (22), Loiko also fails to teach the final wherein clause of claim 1, namely “in the step (f), the dummy gate electrode is removed by performing the etching under a condition that the first gate electrode is less likely to be etched compared with the dummy gate electrode, in a state where the dummy gate electrode and the first gate electrode are exposed” (emphasis added).  With respect to independent claim 23, the Examiner’s reasons for allowance are the same as those provided for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference A (US 2015/0348786 A1) is cited as constituting what is believed to be the closest prior art to Applicant’s invention as claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811